Continued from Box 3:
The newly proposed amendments contain limitations which change the scope of the claims such that they would require further search and consideration outside the scope of the AFCP 2.0; thus they will not entered at this time.

Continued from Box 12: 
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ arguments directed to the newly propose amendments, as the amendments have not been entered these arguments are moot.
It is however noted that with regard to Applicants’ arguments that “Shimgaki fails to teach or suggest a fibrous material comprising fiber blends having plural types of solid fibers, each of the plural types of solid fibers having a common cross-sectional shape, such that the cross-sectional shapes of Fiber(min) and Fiber(max) are different”; the proposed claims do not recite or otherwise capture the concept that “the cross-sectional shapes of Fiber(min) and Fiber(max) are different”. It is suggested that this be added to claim 1. 
With regard to the proposed amendment to add that “each of the plural types of solid fibers having a common cross sectional shape”, it is not clear that this would mean what Applicants’ argue is intended i.e. that the cross-sectional shapes of Fiber(min) and Fiber(max) are different.

/Jason M Greene/            Primary Examiner, Art Unit 1773